Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
	The RCE has been entered.
	Applicants arguments have been considered.  Please see Stewart (20180232592) who discloses setting a closed or static surveillance region based on the objects detected in a video and surveying the zone after the region is set (see pars. 293-297).  The regions may be set based on machine learning (see par. 305).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9 and 11 are rejected under by Chen (paper titled “A fast and energy efficient FPGA based system for real time object tracking”) in view of Stewart (20180232592).
Regarding claim 1, Reynolds discloses a method for evaluating the valid analysis region of a specific scene, comprising: extracting a plurality of continuous images in a specific scene during a time interval (abstract and section III.A. discusses video frames); 

generating a closed valid analysis region based on detectable objects or event information so as to reduce the loading of image analyses during actual monitoring of the specific scene, wherein the image analyses outside the closed valid analysis region are not performed during actual monitoring of the specific scene (section III.c and section IV.B). 
Stewart (20180232592) who discloses setting a closed or static surveillance region based on the objects detected in a video and surveying the zone after the region is set (see pars. 293-297).  The regions may be set based on machine learning (see par. 305).  The region does not change based on motion.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Chen the ability to set a closed region for monitoring as taught by Stewart.  The reason is to be able to map out a region for important areas for monitoring.  


Regarding claim 9, section III.C. shows automatic detection and monitoring.  
Regarding claim 11, see the rejection of claims 1 and 9.



Claim 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Stewart in further view of Kim (20090060271).
Regarding claim 2, Chen does not teach further comprises displaying the closed valid analysis region on a monitor to assist a user to configure a detection condition for monitoring the specific scene. 
Kim teaches this in par. 34-35.

Regarding claim 3, Kim teaches in par. 33 that an edge is extracted from the ROI.
Regarding claim 4, Kim teaches that the user a selecting a region from a larger region or multiple regions.
Regarding claim 5, figure 4 of Kim shows a person.
Regarding claim 6, see figure 6 and par. 52-53 of Kim which shows time stamps, path and location.  
Regarding claim 7, see pars. 48-52 of Kim which shows tracking new and different objects in the same scene.  
Regarding claims 12-17, see the rejection of claims 2-7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Stewart in further view of Johnson (20120026308).
Regarding claim 8, Johnson teaches taking into account luminance/brightness differences through the day and night to identify events in par. 119.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Chen and Stewart the ability to take into account the lighting in the room when analyzing a target as taught by Johnson because it allows the system to be more dynamic and adaptable to different conditions.  
Regarding claim 18, see the rejection of claim 8.
 

10  are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Stewart in further view of Ootsuki (2018075190).
Regarding claim 10, Ootsuki discloses that a user can select different algorithms in pars. 172-175.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Chen and Stewart the ability to have a user select different algorithms as taught by Ootuki.  The reason is to allow the system to allow the user to specify the type of processing he/she would like.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666